Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  Civil Action No. 1:18-cv-23573-UU

   EQUAL EMPLOYMENT OPPORTUNITY             )
   COMMISSION,                              )
                Plaintiff,                  )
          &                                 )
                                            )
   ANTOINE ACOSTA,                          )
                     Plaintiff-Intervenor,  )
            v.                              )
                                            )
                                            )
   UNIVERSAL DIVERSIFIED                    )
   ENTERPRISES, INC., AND UNIVERSAL         )
   DIVERSIFIED SOLUTIONS, LLC               )
                                            )
                     Defendants.            )
   ________________________________________ )



                                         CONSENT DECREE

          This Consent Decree (“Decree”) is made and entered into by and between Plaintiff Equal

   Employment Opportunity Commission (“EEOC”), and Defendants Universal Diversified

   Enterprises, Inc. (“UDE”) and Universal Diversified Solutions, LLC (“UDS”). UDE and UDS

   are collectively referred to as “Defendants” throughout this Decree; EEOC and Defendants are

   collectively referred to as the “Parties” throughout this Decree.

                                           INTRODUCTION

   1.     EEOC filed this action on August 31, 2018, under the Americans with Disabilities Act of

   1990, 42 U.S.C. §12101 et seq. (“ADA”), as amended by the Americans with Disabilities Act

   Amendments Act of 2008 (“ADAAA”), Pub. L. No. 110-325, 122 Stat 3553 (2008) (codified as

   amended in scattered sections of 42 U.S.C.), Section 102(b)(5)(A) 42 U.S.C. §12112(b) (5)(A) to
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 2 of 17




   correct unlawful employment practices on the basis of disability and to provide appropriate relief

   to Charging Party Antoine Acosta (“Charging Party”).

   2.     EEOC alleges that Defendants violated the ADA/ADAAA by terminating Charging Party

   from his position because of his disability and/or perceived disability.

   3.     In the interest of resolving this matter, to avoid further cost of litigation, and as a result of

   having engaged in comprehensive settlement negotiations, the Parties have agreed that this

   action should be finally resolved by entry of this Decree. This Decree is final and binding on the

   Parties, their successors, and assigns.

   4.     No waiver, modification or amendment of any provision of this Decree will be effective

   unless made in writing and signed by an authorized representative of each of the Parties. By

   mutual agreement of the Parties, this Decree may be amended or modified in the interests of

   justice and fairness in order to effectuate the provisions of this Decree.

   5.     If one or more of the provisions are rendered unlawful or unenforceable, the Parties shall

   make good faith efforts to agree upon appropriate amendments to this Decree in order to

   effectuate the purposes of the Decree. In any event, the remaining provisions will remain in full

   force and effect unless the purposes of the Decree cannot, despite the Parties’ best efforts, be

   achieved.

   6.     This Decree fully and finally resolves any and all issues and claims asserted in the

   Complaint filed by EEOC in this action. No party admits the claims or defenses of the other.

   7.     The Parties acknowledge that this Decree does not resolve any Charges of Discrimination

   that may be pending with EEOC against Defendants.




                                                     2
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 3 of 17




                                               FINDINGS

   8.     Having carefully examined the terms and provisions of this Decree, and based on the

   pleadings, record, and stipulations of the parties, the Court finds the following:

          a.      This Court has jurisdiction over the subject matter of this action and the Parties,

                  and will retain jurisdiction for a period of five (5) years.

          b.      No party shall contest the jurisdiction of this Federal Court to enforce this Decree

                  and its terms or the right of EEOC to bring an enforcement suit upon alleged

                  breach of any term(s) of this Decree.

          c.      The terms of this Decree are adequate, fair, reasonable, equitable, and just. The

                  rights of the Charging Party and the public interest are adequately protected by

                  this Decree.

          d.      This Decree conforms to the Federal Rules of Civil Procedure and the

                  ADA/ADAAA and is not in derogation of the rights or privileges of any person.

                  The entry of this Decree will further the objectives of the ADA/ADAAA and will

                  be in the best interests of Charging Party, Defendants, EEOC and the public.

          e.      The terms of this Decree are and shall be binding upon the present and future

                  representatives, agents, directors, officers, successors and assigns of Defendants.

   IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS
   FOLLOWS:

                              GENERAL INJUNCTIVE PROVISIONS

   9.     Defendants shall not discriminate against any person on the basis of disability within the

   meaning of the ADA/ADAAA.




                                                     3
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 4 of 17




                         MONETARY RELIEF FOR CHARGING PARTY

   10.      Within fifteen (15) business days following the Court’s approval of this Decree,

   Defendants shall pay monetary damages totaling thirty thousand dollars ($30,000) representing

   the income that Charging Party would have earned if he had not been terminated, as well as

   compensation for all damages, compensatory, punitive or otherwise, costs and attorney’s fees.

   The monetary damages shall be paid to Charging Party as follows:


                       Back Pay                        Compensatory and Punitive Damages
         [for which an IRS Form W-2 shall issue]       [for which an IRS Form 1099 shall issue]


                        $10,500                                       $19,500

              [less applicable withholding]

   All payments shall be delivered, via certified mail, to the Law Offices of Kevin D. Smith, P.A.,

   6099 Stirling Road, Suite 101, Davie, FL 33314. There shall be (1) a check for $10,500.00 made

   out to Antoine Acosta, for which a 1099 will be issued to Mr. Acosta; (2) a check for $10,500.00

   made out to Antoine Acosta, for which federal deductions will be withheld and Mr. Acosta will

   receive a W-2; and (3) a check for $9,000.00 made out to Kevin D. Smith, P.A., for which a

   1099 will be issued. Copies of the payments and related documents (including copies of I.R.S.

   Form W-2’s and I.R.S. Form 1099’s) shall be sent contemporaneously with checks, forms and/or

   other communications to the attention of “EEOC Regional Attorney, Robert E. Weisberg, Re:

   UDE/UDS Consent Decree,” at United States Equal Employment Opportunity Commission,

   Miami District Office, Miami Tower, 100 SE 2nd Street, Suite 1500, Miami, Florida 33131.

   11.      If Charging Party fails to timely receive the payments described in Paragraph 10 above,

   then Defendants shall pay interest on the defaulted payments at a rate calculated pursuant to 26




                                                   4
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 5 of 17




   U.S.C. §6621(b) until the same is paid, and bear any additional costs incurred by the EEOC

   caused by the non-compliance or delay.


                                            JOB POSTINGS

   12.    Defendants agree that all advertisements and/or postings for all job vacancies must

   indicate that Defendants are an equal opportunity employer that employs persons regardless of

   race, religion, color, national origin, sex, disability, age (40 and over), veteran status, and other

   protected status as required by applicable law.

                                   POSITIVE JOB REFERENCE

   13.    Within five (5) calendar days following the Court’s approval of this Decree, UDE agrees

   to provide Charging Party with a positive letter of reference in the form of the letter attached

   hereto as Exhibit A.

   14.    In addition, if either UDE or UDS receive any inquiries regarding the employment of

   Charging Party, in lieu of an oral response, Defendants shall provide a copy of the appropriate

   aforementioned letter. No mention of the charge of discrimination or this lawsuit shall be made

   as part of any reference.

   15.    During the term of this Decree, within ten (10) calendar days of responding to any

   inquiry regarding the employment of Charging Party, Defendants shall report compliance in

   writing to the EEOC, including the name and address of the person or entity to whom the letter

   was provided.




                                                     5
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 6 of 17




                 ADOPTION AND DISTRIBUTION OF POLICY REGARDING
          DISABILITY DISCRIMINATION AND REASONABLE ACCOMMODATIONS1

   16.       Defendants must create a disability discrimination and reasonable accommodations

       policy (the “ADA Policy”), consistent with this Decree.

   17.       The ADA Policy shall include the following provisions:

                 a. Defendants will not refuse to hire or employ any applicant or employee based
                    upon speculation or stereotypes.

                 b. Defendants will not withdraw an offer of employment or terminate an employee
                    on the basis of disability if he or she is able to perform the essential functions of
                    the job, with or without reasonable accommodation.

   18.       The ADA Policy shall include a formal, written procedure for addressing requests for

       accommodations received from employees. The procedure must specify the following:

                     a.      Defendants shall initially respond to all requests for accommodations in
                             writing within ten (10) calendar days of the request, and shall identify
                             what information Defendants needs (if any) from the employee/applicant.

                     b.      Defendants shall participate in an interactive process with the
                             applicant/employee.

                     c.      Defendants shall make a final determination as to the request for an
                             accommodation as soon as possible, but no later than one (1) month from
                             the date of the original request.

                     d.      To the extent that Defendants deny a request for an accommodation,
                             Defendants will provide a written explanation setting forth all reasons for
                             the denial.

   19.       The ADA Policy must clearly define prohibited conduct and specifically prohibit

       disability discrimination against ALL employees.

   20.       The ADA Policy must also specify the following:




   1
    Although Defendant UDE is an active corporation, UDE has represented to the Parties that it does not currently
   have any employees. As such, Paragraphs 15 through 30 shall apply to UDE only to the extent that UDE hires
   employees during the term of this Consent Decree.

                                                           6
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 7 of 17




                 a.      Prohibited behavior will not be tolerated from its employees, customers,
                         agents, contractors, sub-contractors, clients and any other persons present
                         at any of the Defendants’ facilities and locations.

                 b.      Complaints of discrimination based on disability/failure to accommodate
                         may be made to any manager or directly to human resources personnel.

                 c.      Employees who make such complaints or provide information related to
                         such complaints will be protected against retaliation.

                 d.      Employees will not be required to complain of disability
                         discrimination/failure to accommodate directly to the individual that is
                         engaged in the discriminatory behavior.

                 e.      The employer will protect the confidentiality of such complainants and all
                         medical information to the extent possible and will promptly and
                         thoroughly investigate all complaints.

                 f.      The employer will take immediate and appropriate corrective action when
                         it determines that disability-based discrimination or a failure to
                         accommodate has occurred.

                 g.      Employees who violate the policy are subject to discipline, up to and
                         including discharge.

   21.   A copy of the ADA Policy will be provided to the EEOC for review within thirty (30)

   calendar days of the Court’s approval of this Decree. Thereafter, copies of the Policy will be

   distributed to each of Defendants’ employees and managers within sixty (60) calendar days of

   the Court’s approval of this Decree. Further, all new employees will receive a copy of the

   Policy within the first five (5) business days of employment.

   22.   A copy of the ADA Policy shall also be included in any relevant policy or employee

   manuals maintained by Defendants. The Policy must be kept and maintained in a conspicuous

   and accessible place for all employees of Defendants and printed in a font that is easily legible

   (at least 11 point font) in English, Spanish and Creole.




                                                   7
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 8 of 17




                                             TRAINING

   23.   Defendants shall provide its managers, supervisors, human resources personnel, hiring

   personnel, and recruitment personnel with five (5) hours of live training, annually, during the

   term of this Decree (the “Management Training”). The first Management Training shall take

   place within ninety (90) calendar days of the Court’s approval of this Decree. The remainder of

   the Management Training sessions shall take place annually and no later than October 30th of

   each year throughout the duration of the Decree.

   24.   The Management Training shall include the following: (1) an explanation of the

   prohibition against disability discrimination, an explanation of the inter-active process, the

   requirements for reasonable accommodations, and the prohibition against retaliation under the

   ADA/ADAAA; (2) an explanation of the rights and responsibilities of managers, supervisors,

   and employees under the ADA/ADAAA and Defendants’ ADA Policy; and (3) guidance on

   identifying and implementing reasonable accommodations.

   25.   Defendants also shall provide all other employees with two (2) hours of live training,

   annually, during the term of this Decree (the “Employee Training”). The Employee Training

   shall take place within ninety (90) calendar days of the Court’s execution of this Decree.

   26.   The Employee Training shall include the following: (1) an explanation of the prohibition

   against disability discrimination, an explanation of the inter-active process, the requirements for

   reasonable accommodations, and the prohibition against retaliation under the ADA/ADAAA;

   and (2) an explanation of the rights and responsibilities of managers, supervisors, and

   employees under the ADA/ADAAA and Defendants’ ADA Policy.




                                                   8
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 9 of 17




   27.    The Management Training and the Employee Training shall be conducted by an

   independent organization mutually agreed upon with EEOC.           Defendants agree to provide

   EEOC with at least three (3) weeks notice before conducting training sessions pursuant to this

   Decree. In the written notice, Defendants shall notify EEOC of the dates on which training is

   scheduled, the name and job title of the person(s)/organization who will conduct the training, a

   resume of the person conducting the training, and the name and job title of each person who will

   attend the training.

   28.    Defendants shall provide EEOC with any and all copies of pamphlets, brochures, outlines

   or other written materials provided to the participants of the training sessions. Additionally,

   Defendants agrees that the EEOC may, at the EEOC’s discretion, attend any training session.



                                          POSTING OF NOTICE

   29.     Within ten (10) calendar days from the Court’s execution of this Decree, Defendants

   shall post an eleven (11) inches by fourteen (14) inches laminated copy of the Notice attached as

   Exhibit B to this Decree at all of Defendants’ facilities in a conspicuous location, easily

   accessible to and commonly frequented by Defendants’ employees (i.e. employee bulletin board

   or lunch room). The Notice shall remain posted for seven (7) years from the date of entry of

   this Decree. Defendants shall take all reasonable steps to ensure that the posting is not altered,

   defaced or covered by any other material. Within fifteen (15) calendar days from the Court’s

   execution of this Decree, Defendants shall certify to EEOC in writing that the Notice has been

   properly posted as described in this paragraph.




                                                     9
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 10 of 17




                                               REPORTING

   30.    Apart from notice and/or reporting requirements discussed elsewhere in this Decree,

    Defendants shall furnish to EEOC written Reports twice annually during the term of this

    Decree. The first report shall be due six (6) months after entry of the Decree and thereafter by

    June 30, and December 30 annually. Each such Report shall contain:

                  a.     A list containing the name, address, and phone number of each visually

                         impaired person that applied for a job with Defendants, as well as hire date

                         (if applicable). If the applicant was not hired, Defendants shall provide

                         the reason(s) why.

                  b.     A certification that the Training required in Paragraphs 23-28 was

                         completed.

                  c.     A certification that the Notice required to be posted in Paragraph 29

                         above, remained posted during the entire six (6) month period preceding

                         the Report.

                  d.     A description of each complaint of disability discrimination or request for

                         accommodation received by Defendants within the six (6) month period

                         preceding the report, whether verbal or written, formal or informal,

                         including the names, last known home addresses, home telephone

                         numbers, and cellular telephone numbers of the complaining parties;

                  e.     A description of what action, if any, Defendants took in response to the

                         complaint of discrimination and/or request for accommodation;

                  f.     The names of any witnesses to each complaint; and




                                                  10
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 11 of 17




                  g.     The resolution of each complaint occurring within the six (6) month

                         period preceding the report. To the extent that Defendants deny a request

                         for an accommodation, Defendants shall provide all reasons why the

                         request was denied.

                  h.     In the event there is no complaints of discrimination or requests for

                         accommodation to report pursuant to this paragraph, Defendants shall send

                         the EEOC a “negative” report indicating no activity.

                                           COMPLIANCE

   31.    The EEOC may review compliance with this Decree at any time during its duration.

   32.    As part of its review for compliance with this Decree, EEOC may request the last known

    home address, home telephone number, and mobile telephone number for all persons within

    Defendants’ employ during the term of the Decree. Defendants shall provide EEOC with such

    information within five (5) business days of EEOC’s request. Moreover, Defendants shall

    permit employees to speak confidentially with EEOC for purposes of verifying compliance with

    this Decree. In the event that EEOC is unable to contact an employee for purposes of verifying

    compliance with this Decree, it shall notify Defendants and Defendants shall, within five (5)

    business days, provide EEOC with the employee’s scheduled hours of work over the next

    fourteen (14) calendar day period so that EEOC can conduct these interviews at the employee’s

    breaks, at the end of the day, or at some other time convenient to the employee and EEOC.

    Defendant agrees that it will not discourage employees from participating in these interviews.

   33.    If anytime during the term of this Decree, the EEOC suspects that Defendants are in

    violation of the Decree, the EEOC shall have a right to conduct an inspection at Defendants’

    facilities. The EEOC must provide Defendant(s) with twenty-four (24) hours notice of its intent



                                                  11
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 12 of 17




    to conduct an inspection by notifying Aliet Ceregido of the upcoming inspection via electronic

    mail ataceregido@uni-div.com. After the inspection, the EEOC shall give notice of any alleged

    violation(s) to Defendants.     Thereafter, the parties shall follow the Dispute Resolution

    Procedure set forth in Paragraph 37 below.

   34.    Any submissions, reports, certifications, notices, or other materials that are required to be

    submitted to EEOC shall be mailed to the attention of “EEOC Regional Attorney, Robert E.

    Weisberg, Re: UDS/UDE Settlement,” at United States Equal Employment Opportunity

    Commission, Miami District Office, Miami Tower, 100 SE 2nd Street, Suite 1500, Miami,

    Florida 33131.

                                NOTIFICATION OF SUCCESSORS

   35.    Defendants shall provide prior written notice to any potential purchaser of its business, or

    a purchaser of all or a portion of Defendants’ assets, and to any other potential successor, of the

    EEOC’s lawsuit, the allegations raised in the EEOC’s complaint, and the existence and contents

    of the Decree.

                                   DURATION OF THE DECREE

   36.    The duration of the Decree shall be in effect for a period of five (5) years, which period

    commences immediately following the Court’s approval of the Decree.

                                      DISPUTE RESOLUTION

   37.    In the event that EEOC believes that Defendants have failed to comply with any

    provision(s) of the Decree, EEOC will notify Defendants and Defendants must make a good

    faith attempt to cure any breach of the Decree within fifteen (15) business days of notification.

    The fifteen (15) business days to cure provision of this Paragraph shall not apply, however, to

    the payment required by Paragraph 10 above.



                                                   12
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 13 of 17




   38.     Following the fifteen (15) business day cure period, EEOC shall have the right to seek

    Court intervention to remedy any breach and/or enforce the Decree.

   39.     No party shall contest the Court’s jurisdiction to hear a dispute arising from the Decree

    nor challenge EEOC’s ability to bring an action to enforce the terms of the Decree in this Court.

                                    NO CONDITIONAL RECEIPT

   40.     Defendants will not condition the receipt of individual relief on an individual’s agreement

    to: (a) maintain as confidential the terms of this Consent Decree; or (b) waive her statutory right

    to file a charge with any federal or state anti-discrimination agency; or (c) waive her right to

    apply for a position with Defendants.

                                                     COSTS

   41.     Each party to this Decree shall bear its own costs associated with this litigation.



           SO ORDERED, ADJUDGED AND DECREED, this ______day of ____________,

   2013.


                                          _________________________________________
                                          UNITED STATES DISTRICT JUDGE




                                                    13
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 14 of 17




    AGREED TO:

    FOR THE PLAINTIFF, EQUAL EMPLOYMENT OPPORTUNITY COMMISSION:




    By:                          [rr
                 E. Weisberg
          U.S. Equal Employment        Commission
          Miami District Office
          Miami Tower
          100 SE 2nd Steet
          Suite 1500
          Miami, Florida 33131
          Telephone: (305) 808-1 789
          Facsimile: (305) 808-l 835




    FOR THE DEFENDANT, UDS


    By:                                             Date:


          Print Name


          Title


    FOR TI{E DEFENDA}IT, UDE


   By:                                              Date:


          Print Name


          Title




                                         t4
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 15 of 17
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 16 of 17




                                              EXHIBIT A

                                             REFERENCE


   Dear __________________,


          This letter is in reference to your request for information regarding the employment of

   Antoine Acosta.

          Antoine Acosta served as a sheet metal worker for Universal Diversified Enterprises, Inc.

   (“UDE”) from                   to             . Although UDE is no longer in business, Antoine

   Acosta was eligible for rehire. Company policy does not permit us to provide any additional

   information concerning Mr. Acosta’s employment, but I am sure he can provide you with the

   details concerning his duties at UDE.

           I hope this information is helpful and that it satisfactorily answers your inquiry.



   Very truly yours,




   [Title]
   on behalf of UDE




                                                    15
Case 1:18-cv-23573-UU Document 53-1 Entered on FLSD Docket 04/19/2019 Page 17 of 17




                                             EXHIBIT B

                                 NOTICE TO ALL EMPLOYEES

           This Notice is being posted pursuant to a Consent Decree entered by the U.S. District
   Court in EEOC v. Universal Diversified Enterprises, Inc. (“UDE”) and Universal Diversified
   Solutions, LLC (“UDS”), No. 18-cv-23573. In this case, the EEOC alleged that Defendants
   discriminated against an employee by terminating him on the basis of disability. As part of the
   resolution of the matter, Defendants agreed to post this notice and to pay the employee $30,000.

           The ADA/ADAAA protects individuals from employment discrimination because of
   their disability, and also requires employers to make reasonable accommodations. Defendants
   will not condone employment discrimination of any kind as set forth in federal anti-
   discrimination laws, including, but not limited to, disability discrimination. It is the policy of
   Defendants to offer employment opportunities to all qualified employees and applicants,
   regardless of sex, race, color, religion, national origin, age, or disability. There will be no
   intentional discrimination in violation of the provisions of Title VII of the Civil Rights Act of
   1964, as amended; the Age Discrimination in Employment Act (ADEA), as amended, the Equal
   Pay Act (EPA) of 1963, as amended, the Americans with Disabilities Act (ADA), as amended,
   and the Genetic Non-Discrimination Information Act.

           Defendants assure its employees that it supports the ADA/ADAAA and will not take any
   action against an individual because he/she has exercised his/her rights under the law to oppose
   discriminatory acts or to file charges with EEOC. Appropriate corrective action, up to and
   including termination, based upon the circumstances involved, shall be taken against any
   employee (including management personnel) found to have violated Defendants’ policy
   prohibiting discrimination.

           EEOC enforces the federal laws against discrimination in employment on the basis of
   disability, race, color, religion, national origin, sex, and age. If you believe you have been
   discriminated against, you may contact EEOC at (305) 808-1740. EEOC charges no fees and has
   employees who speak languages other than English.

           This Notice must remain posted for five (5) years from the date below and must not be
   altered, defaced or covered by any other material. Any questions about this Notice may be
   directed to: UDS/UDE Settlement, c/o EEOC Legal Unit, Miami District Office, Miami Tower,
   100 SE 2nd Street, Suite 1500, Miami, Florida 33131.

   Date: _________________________________

   Signature: ________________________________
              (owner)



                                                  16
